DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Status of Claims
Claims 30-59 are currently pending.  Claims 1-29 have been cancelled.  This is the first office action on the merits.  


Information Disclosure Statement
The Information Disclosure Statements filed 1/31/2020 and 12/02/2020 have been considered. 


Third Party Submission Under 37 CFR 1.290
The third party IDS submission under 37 CFR 1.290 of 6/9/2020 has been considered.  


Priority
119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/464,683, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Specifically, claim 59 reciting  “an inorganic acid or a salt thereof having a general formula X2(n+m)SO3Hn(NH2)m wherein n is 0 or 1, m is 0 or 1 and X is a monovalent cation” is not entitled to the priority date of application no. 61/464683 because it is not supported by this provisional application.  This formula is recited nowhere in the original specification of the provisional application no. 61/464683.  
The disclosure of the prior-filed application, Application No. 14/003,758 also fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
2(n+m)SO3Hn(NH2)m wherein n is 0 or 1, m is 0 or 1 and X is a monovalent cation” is not entitled to the priority date of the filing date of application no. 14/003,758 because it is not supported by this application.  This formula is recited nowhere in the original specification of application no. 14/003,758.  
Accordingly, claim 59 is not entitled to the benefit of the prior applications and the effective filing date of claim 59 is 10/7/2019.





Election/Restrictions
Applicant’s election of Group I (claims 45-57 and 59) without traverse in the reply filed on March 30, 2020 is acknowledged.  
Claims 30-44 and 58 are withdrawn as being drawn to a nonelected invention or species.  Claims 45-57 and 59 are examined based on their merits. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 45-46 and 48-57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Syed et al. US 2009/0126756 (5/21/2009) in view of Tamarelsy et al. US 2005/0209528 (9/22/2005).    
Syed discloses keratin protectant (also referred to as “hair protectant”) curl minimizing compositions (See Syed, Abstract and para. [0025]). The keratin-protectant  (Syed, paras. [0013] and [0035]). The amount of activated olefin-containing compound present in a hair-protectant composition may vary, without limitation, in a range of about 1 to about 50 weight percent (Id., para. [0038]).  Maleic acid is called for in instant claims 45 and 48-49.  The amount of 1 to about 50 wt% overlaps with the about 1.0 to about 25.0 wt% called for in instant claim 45.  
Syed discloses including glycerin in hair-protectant compositions (Id., Tables 4-1, 4-II, and 5). Glycerin is called for in instant claim 46.  Syed discloses that the hair-protectant compositions may also contain conventional cosmetic hair conditioning ingredients, botanical products, and other optional cosmetic ingredients, additives, products or materials, and cosmetic adjuvants, well-known in the hair care and personal care formulation arts (Id., para. [0041]). Syed’s hair-protectant compositions can have a pH in the range of about pH 2.5 to about pH 10.5, or about pH 4 to about pH 9 (Id., para. [0040]).  These ranges overlap with the from 3.0 to 4.5 called for in instant claim 45.   Methods for using the compositions for minimizing the natural curl configuration of human hair are also described (Id., Abstract).  
Syed does not teach propylene glycol, surfactant, lysine or citric acid.  These deficits are made up for with the teachings of Tamarelsy et al. US 2005/0209428 (9/22/2005).

Tamarelsy also teaches chelators such as citric acid as called for instant claims 53- 54.  (See [0079).  The composition can also comprise a preservative such as phenoxyethanol as called for in instant claim 48 and 49. (See [0101]).  
It would have been obvious to one of ordinary skill in the art making the Syed composition to add phenoxyethanol to better preserve the composition, to add propylene glycol and lysine to better condition hair, to add citric acid to chelate undesirable compounds and to add a fragrance to make the composition smell better to users as taught by Tamarelsy. 



Claims 45, 47 and 59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Syed et al. US 2009/0126756 (5/21/2009) in view of Benjamen et al, US 2011/0105623 (11/3/2009).
(Id., para. [0040]). These ranges overlaps with the from 3.0 to 4.5 called for in instant claims 45 and 59.  Syed teaches maleic acid as a crosslinking agent as called for in instant claims 45 and 57.  
Syed teaches that botanical ingredients may be added to its composition, but does not teach grapefruit seed extract, ascorbic acid or potassium hydrogen sulfite.    These deficits are made up for with the teachings of Benjamen et al.
Benjamen teaches an antimicrobial composition that has the addition benefits of strengthening hair and making it healthier. (See Abstract and [0240]).  Benjamen teaches that its composition can comprise grapefruit seed extract as called for in instant claim 47.  The composition can also comprise ascorbic acid as called for in instant claim 59.  Its composition can also comprise potassium hydrogen sulfite which an antimicrobial. (See [0230]). Potassium hydrogen sulfite reads on the formula in instant claim 59.    
It would have been obvious to one of ordinary skill in the art making the Syed composition to add grapefruit seed extract, ascorbic acid and potassium hydrogen sulfite to the composition as taught by Benjamen in order to make the composition antimicrobial and also to have additional health benefits for hair from botanical ingredients and antimicrobials as taught by Benjamen.  



Conclusion
No claims are allowed. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner
Art Unit 1619


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616